                                    IN THE UNITED STATES DISTRICT COURT                                    12/3/2019
                                  FOR THE SOUTHERN DISTRICT OF NEW YORK


            ADYB ENGINEERED FOR LIFE, INC.,


                                           Plaintiffs,

                            v.                                 Civil Action No.: 1:19-cv-07800 (LGS)
            EDAN ADMINISTRATION SERVICES (IRELAND)
            LTD. and POM ADVANCED ARMOR SOLUTIONS
            LLC,                                               Notice of Partial Motion to Dismiss


                                           Defendants.


           PLEASE TAKE NOTICE that with the accompanying Memoranda of Law in Support

           and upon all pleadings and exhibits annexed thereto in the above-captioned lawsuit, Plaintiff

           ADYB ENGINEERED FOR LIFE, INC., and through its undersigned counsel, shall move this

           Court, before the Honorable Lorna G. Schofield, United States District Court, 40 Foley Square,

           New York, New York, 10007, for an order granting Plaintiff’s Partial Motion to Dismiss

           Defendants’ EDAN ADMINISTRATION SERVICES (IRELAND) LTD. and POM

           ADVANCED ARMOR SOLUTIONS LLC, Second, Third, Fourth, Fifth, Sixth and Seventh

           Claims for Relief in their Answer with Counterclaims pursuant to 12(b)(6) of the Federal Rules

           of Civil Procedure.

             Dated: November 27, 2019
The parties are hereby directed to hold all motions in abeyance
pending the outcome of the Court ordered mediation,                CITTONE DEMERS & ARNERI LLP
currently scheduled for December 16, 2019. Accordingly,            By: /s/Antoaneta V. Tarpanova
Plaintiff's Motion is DENIED without prejudice to renew once Antoaneta V. Tarpanova (AT-2287)
Plaintiff complies with Rule III.C.2. of the Court's Individual   11 Broadway, Suite 615
Practices -- if Plaintiff wishes to renew, it shall indicate that New York, NY 10004
intention in the December 17, 2019, joint letter (see Dkt. No. Tel. 212-624-0244
26).                                                              Email: atarpanova@cdalawllp.com
Dated: December 3, 2019                                           Attorneys for Plaintiff
New York, New York
